Exhibit 10.4
 
 


 

    C-1   

--------------------------------------------------------------------------------

 

 



INDEMNIFICATION ESCROW AGREEMENT


THIS INDEMNIFICATION ESCROW AGREEMENT (this “Agreement”) is made and entered
into as of the _____ day of _______, 2004, by and among INVVISION CAPITAL, INC.,
a Nevada corporation d/b/a RG AMERICA (“Buyer”), _______________ (“Seller”), and
COMPASS BANK, N.A. (“Escrow Agent”).


INTRODUCTORY PROVISIONS


Buyer, PRACTICAL BUSINESS SOLUTIONS 2000, INC., a Texas corporation (“Target”)
and the Seller have executed that certain Stock Purchase and Sale Agreement, a
copy of which is attached hereto as Exhibit A, dated as of May _____, 2004 (the
“Stock Purchase Agreement”), pursuant to which Target will be acquired by Buyer;
Pursuant to the Stock Purchase Agreement, Buyer is to place in escrow
___________ (_____) Shares of its common stock, par value $0.0001 per share, to
be used to satisfy certain potential indemnifiable claims as provided in the
second paragraph of Article V of the Stock Purchase Agreement; and Said Shares
are to be held by Escrow Agent in accordance with the terms and conditions
provided herein.


All capitalized terms used herein but not defined shall have the particular
meanings ascribed thereto in the Stock Purchase Agreement.


AGREEMENT


NOW, THEREFORE, for and in consideration of the promises and mutual covenants
contained in the Stock Purchase Agreement and contained herein, the parties
hereto agree as follows:


Establishment of Escrow Shares. On this date (which is the Closing Date),
________ (_____) Shares of Buyer’s common stock equal in value (on the Closing
Date) to __________ Dollars (USD $________) (the “Escrow Shares”), withheld from
the Purchaser Shares, shall be deposited with Escrow Agent by Buyer. The Escrow
Shares shall be deposited in a custodial account at Compass Bank and held until
       , 2006 or until agreed upon in writing by Buyer and Seller (the “Term”).
Indemnity by Seller. Seller shall indemnify and hold harmless the Buyer, its
agents, attorneys, successors and assigns (each, an “Indemnified Party”) in the
manner provided for in the second paragraph of Article V of the Stock Purchase
Agreement, the terms of which are incorporated herein for all purposes.
Restriction on Disbursement. The Escrow Shares may only be disbursed in
accordance with Sections 4 and 5 of this Agreement or upon receipt by Escrow
Agent of written notice from both Buyer and Seller to Escrow Agent setting forth
consistent instructions for disbursement.
 

       

--------------------------------------------------------------------------------

 

 
Claims; Procedures.
Notice of Claim. If an Indemnified Party incurs an Indemnifiable Loss (as
hereinafter defined), or should an Indemnified Party negotiate a proposed
settlement in satisfaction of a potential Indemnifiable Loss, it shall promptly
provide a Loss Notice (as hereinafter defined) to the Seller and the Escrow
Agent. If the Seller disputes the amount sought under any such Loss Notice or
otherwise disputes the right of the Indemnified Party to be indemnified
hereunder, it shall provide the Indemnified Party and the Escrow Agent a written
notice (the “Protest Notice”) within thirty (30) days of the date any such Loss
Notice is received by the Seller. If no Protest Notice is received by the
Indemnified Party and the Escrow Agent within thirty (30) days from the date on
which any Loss Notice is received by the Seller, or if a Protest Notice is
received and the dispute is resolved in favor of the Indemnified Party after
following the procedures set forth below, then the Escrow Agent shall cause to
be delivered to Buyer that portion of the Escrow Shares that equals the amount
sought by or awarded to the Indemnified Party. If the Indemnified Party and the
Escrow Agent receive a Protest Notice within such 30-day period, the Escrow
Agent shall not deliver any Escrow Shares until receipt by it of written
instructions (i) signed by the Seller and a duly authorized officer of the
Indemnified Party; or (ii) signed by an arbitration panel that has considered
and resolved such dispute as provided in Section 4(b) below, which sets forth
the amount of the Escrow Shares, if any, to be delivered to the Indemnified
Party in accordance with this paragraph. For purposes of this Agreement, (i)
“Indemnifiable Loss” shall mean any Loss for which an Indemnified Party may be
indemnified pursuant to Section 2 hereof, and (ii) “Loss Notice” shall mean a
written notice provided by an Indemnified Party to Escrow Agent and Seller
setting forth in reasonable detail the nature and amount of an Indemnifiable
Loss or potential Indemnifiable Loss.


Procedure with Respect to Disputed Indemnifiable Loss. A disputed Loss Notice
may be resolved by the agreement of the Seller and the Indemnified Party, in
which case written notice of such agreement shall be promptly provided to the
Escrow Agent, together with a statement of the agreed upon amount to be
reimbursed to the Indemnified Party. If the Seller and the Indemnified Party are
unable to resolve a disputed Loss Notice, then such disputed Loss Notice shall
be submitted to arbitration in accordance with the then-current commercial
arbitration rules of the American Arbitration Association. If a disputed Loss
Notice is to be arbitrated, the Seller shall select one arbitrator, the
Indemnified Party shall select one arbitrator, and the two arbitrators so chosen
shall select a third. Any decision of the arbitration panel shall require the
vote of at least two (2) of such arbitrators and shall be deemed conclusive and
each party shall be deemed to have waived any rights to appeal therefrom. Any
resolution of a disputed Loss Notice, whether by agreement of the parties or by
arbitration, must be made within sixty (60) days of the date of the Protest
Notice in regard to which the dispute relates. That percentage of the reasonable
legal and other expenses incurred by the Indemnified Party in the arbitration
proceeding as equals the percentage of the claim sought which is actually
awarded, shall be added to the amount of the Indemnifiable Loss. That percentage
of the reasonable legal and other expenses incurred by the Seller in the
arbitration proceeding as equals the percentage of the claim sought which is
denied shall be subtracted from the amount of the Indemnifiable Loss. If a
resolution of a disputed Loss Notice is not made within sixty (60) days of the
date of the Protest Notice as provided in this Section 4(b), then the Escrow
Agent may, in its sole discretion, either (i) continue to hold the Escrow Shares
undistributed until such time as the disputing parties agree in writing as to a
proper distribution of such Escrow Shares, or (ii) if such agreement is not
forthcoming, the Escrow Agent shall be entitled to tender into the registry or
custody of any court of competent jurisdiction all money or property in its hand
under the terms of this Agreement, and, upon the advice of counsel, may take
such other legal action as may be appropriate or necessary, whereupon the
parties hereto agree Escrow Agent shall be discharged from all further duties
under this Agreement. The filing of any such legal proceedings shall not deprive
Escrow Agent of its compensation earned prior to such filing, and all costs
incurred by Escrow Agent in connection therewith, including reasonable
attorneys’ fees, shall be deducted from the Escrow Shares.
 

    2   

--------------------------------------------------------------------------------

 

 
Disbursement of the Escrow Shares.
 
Expiration of Term - No Claim Pending. Buyer and Seller agree that upon the
expiration of the Term, if (i) no Loss Notice has been received by Escrow Agent,
(ii) a Loss Notice that has been received has been resolved in accordance with
this Agreement, or (iii) no litigation or claim is pending for which an
Indemnified Party may be entitled to indemnification hereunder, all Escrow
Shares remaining in the escrow account shall be delivered to Seller within one
(1) business day of the expiration of the Term and Seller shall be responsible
for all income taxes with respect thereto.


Expiration of Term - Claim Pending. If at the expiration of the Term an
Indemnified Party has given notice to Seller and the Escrow Agent that a claim
is pending for which an Indemnified Party would be entitled to indemnification
if such claim were resolved adversely to Seller, then Escrow Agent shall retain
in such escrow that amount of such Escrow Shares as equals the amount set forth
by such Indemnified Party in the Loss Notice with respect to such claims (the
“Retained Amount”). Seller and Buyer shall provide written notice to Escrow
Agent which sets forth the Retained Amount as determined in the foregoing
sentence. Following receipt of such notice, the Escrow Shares, less the Retained
Amount, shall then be distributed to Seller as set forth in Section 5(a) above.
Upon the resolution of any claim for which Escrow Shares were retained in escrow
at the expiration of the Term and receipt of written notice from Buyer and
Seller to such effect, Escrow Agent shall distribute any Escrow Shares to Buyer
or Seller as set forth in such notice.
All dividends or other distributions earned on the Escrow Shares shall become a
part of the Escrow Shares and held in accordance with the terms of this
Agreement.


Limited Scope of Duties. Escrow Agent is not a party to, or bound by any
agreement except as hereinafter expressly stated. Escrow Agent acts hereunder to
hold and distribute funds and is not responsible or liable in any manner
whatever for the correctness of any notice or instrument received by Escrow
Agent. Escrow Agent shall be protected in acting upon any notice, consent or
other paper or document believed by Escrow Agent to be genuine and to be signed
by the proper party or parties.
 
Limited Liability. Escrow Agent shall not be liable for any error of judgment or
for any act done or step taken or omitted by it in good faith, or for any
mistake of fact or law, or for anything which it may do or refrain from doing in
connection herewith, except its own willful misconduct, and Escrow Agent shall
have no duties to anyone except those signing this Agreement.
 
Consultation with Counsel. Escrow Agent may consult with legal counsel in the
event of any dispute or questions as to the construction of the foregoing
instructions, or Escrow Agent’s duties thereunder, and Escrow Agent shall incur
no liability and shall be fully protected in acting in accordance with the
opinion and instructions of such counsel.
 
Indemnification. In the event that any controversy arises hereunder, or that
Escrow Agent, in its capacity as escrow agent hereunder, is made a party to, or
intervenes in, any litigation pertaining to this Agreement, the Escrow Shares or
the subject matter thereof, Escrow Agent shall be reasonably compensated
therefor and reimbursed for all costs and expenses occasioned thereby, including
reasonable attorneys’ fees, and the parties hereto agree jointly and severally
to pay the same, and to indemnify Escrow Agent against any loss, liability or
expense incurred in any act or thing done by it hereunder.
 

    3   

--------------------------------------------------------------------------------

 

 
 
Compensation. As consideration for acting as escrow agent pursuant to the terms
of this Agreement, Escrow Agent shall be entitled to receive an escrow fee of
$_________ payable by Buyer. Upon distribution of the Escrow Shares in
accordance with this Agreement, Escrow Agent will submit an invoice for all
costs, expenses and legal fees to which Escrow Agent is entitled pursuant to
this Agreement, Buyer shall, within 10 days of receipt of such invoice, remit
payment to Escrow Agent. Such remittance will be made by cashiers check and sent
by certified mail, return receipt requested.
 
Multiple Counterparts; Facsimile Signature. To facilitate execution, this
Agreement may be executed in as many counterparts as may be convenient or
required or may be executed by facsimile copy. It shall not be necessary that
the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart or facsimile. All
counterparts shall collectively constitute a single instrument. It shall not be
necessary in making proof of this instrument to produce or account for more than
a single counterpart containing the respective signatures of, or on behalf of,
each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to another counterpart identical thereto except
having attached to it additional signature pages. This Agreement may be executed
by facsimile copy and any such facsimile copy bearing the facsimile signature of
any party hereto shall have full legal force and effect and shall be binding
against the party having executed this Agreement by facsimile.
 
Notices. All notices, demands, requests and other communications required or
permitted hereunder shall be in writing, and delivered to the person to whom the
notice is directed, either in person (e.g. hand delivery by courier or overnight
delivery), by facsimile transmittal (“fax”) or by United States mail, registered
or certified, postage fully prepaid, return receipt requested. Notices delivered
in person or by fax shall be effective upon receipt thereof. Any notice given by
fax will be effective only in the event the same notice is also given in any
other manner permitted by this Section 12; but if any notice given by fax is
effective, it will be effective on the date the fax is sent. Notices delivered
by mail shall be effective (except where receipt is specified in this Agreement)
upon deposit in a regularly maintained receptacle for the United States mail,
registered or certified, postage fully prepaid, addressed to the addressee at
its address set forth below or at such other address as such party may have
specified theretofore by notice delivered in accordance with this Section and
actually received by the addressee:
 
 

  If to Seller: ______________________________       
______________________________         ______________________________        
______________________________         Telephone:_________________________      
  Telecopier:_________________________    

 
 

    4   

--------------------------------------------------------------------------------

 

 

  With a copy to:   ______________________________        
______________________________         ______________________________        
Telephone: ______________________       Telecopier:______________________       
      If to Buyer:  Invvision Capital, Inc.        2100 Valley View Lane, Suite
100        Dallas, Texas 75234       Attn: John E. Rea, Chief Executive Officer
      Telephone: 972-919-4774       Telecopier: 972-919-4775             With a
copy (which shall not constitute notice) to: I. Bobby Majumder, Esq.      
Gardere Wynne Sewell L.L.P.       1601 Elm Street, Suite 3000       Dallas,
Texas 75201       Telephone: (214) 999-3000       Telecopier: (214) 999-4667    
        If to Escrow Agent: Compass Bank, N.A.       One Preston Center      
5840 W. NW Hwy.       Dallas, Texas 75225       Attn: Greg Burleigh      
Telephone: 214-706-8017       Telecopier: 214-706-8069  


                        
Applicable Laws. This Agreement and the transactions contemplated hereunder
shall be governed under the laws of the State of Texas.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 

    5   

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
date first written above.
 
 

    BUYER:              
INVVISION CAPITAL, INC., 
              a Nevada corporation               
By:_______________________________         JOHN E. REA, SR., Chief Executive
Officer                      
SELLER: 
      ______________________________        _____________                       
ESCROW AGENT: 
              COMPASS BANK, N.A.               
By:_______________________________               
Name: GREG BURLEIGH 
              Title:______________________________          

 



    6   

--------------------------------------------------------------------------------

 

 
 

EXHIBIT A




STOCK PURCHASE AND SALE AGREEMENT






 

       

--------------------------------------------------------------------------------

 